Citation Nr: 1544188	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  10-26 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for straddle injury with contusion to the testicle and cord with intermittent pain and swelling. 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Moore, Counsel



INTRODUCTION

The Veteran served on active duty from February 1963 to February 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Board remanded the claim in October 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

In the Introduction of its October 2014 remand, the Board noted that the Veteran had withdrawn his request for a Board hearing in June 2010.  Reference appears to have been made to a June 2013 Report of Contact wherein the Veteran stated that he wished to withdraw his request for hearing before a Decision Review Officer.  There was no discussion of the outstanding Board hearing request.  Then, in a statement dated in October 2014, which may not have been included in the record until after the October 2014 Remand, the Veteran indicated that he wished to attend a Travel Board hearing for his claim.  He has yet to not receive or been scheduled for such a hearing.  

Given the ambiguity of the June 2013 statement and his subsequent clarification of his desire to attend a Travel Board hearing, the Board finds that due process concerns require that this claim be remanded to the RO for the scheduling of a hearing before the Board.  38 C.F.R. §§ 20.700(a), 20.703, 20.1304(a) (2015).  The claim is remanded to the Atlanta RO so that it may schedule a Travel Board hearing and send notice of the hearing to the Veteran and his representative.  




Accordingly, the case is REMANDED for the following action:

The RO must schedule the Veteran for a Travel Board hearing before a member of the Board for the sleep disorder claim.  The RO must notify the Veteran and his attorney of the date and time of the scheduled hearing in accordance with 38 C.F.R. § 20.704(b) (2015).  This notification must be documented in the claims file.  After the hearing has been held, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims folder should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2015).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




